Name: Commission Regulation (EC) No 2438/94 of 7 October 1994 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EC) No 1491/94
 Type: Regulation
 Subject Matter: marketing;  prices;  civil law;  food technology;  animal product;  trade policy
 Date Published: nan

 8 . 10 . 94 Official Journal of the European Communities No L 260/7 COMMISSION REGULATION (EC) No 2438/94 of 7 October 1994 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EC) No 1491/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, exceptions on account of the particular use to which the products in question are to be put ; Whereas Commission Regulation (EC) No 1491 /94 f) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1884/94 (2), and in particular Article 7 (3) thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as last amended by Regulation (EEC) No 1759/93 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold substantial stocks of intervention meat ; whereas an extension of the period of storage should be avoided on account of the ensuing high costs ; whereas, in the present market situa ­ tion, there are outlets for such meat for processing in the Community ; Whereas with a view to securing a regular and uniform tendering procedure, measures should be taken in addi ­ tion to those laid down in Regulation (EEC) No 2173/79 (% as last amended by Regulation (EEC) No 1759/93 ; Article 1 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community : (a) bone-in hindquarters :  100 tonnes of bone-in beef held by the Irish inter ­ vention agency ; (b) bone-in forequarters :  20 tonnes of bcne-in beef held by the Danish intervention agency ; (c) boneless beef :  6 000 tonnes of boneless beef held by the United Kingdom intervention agency and bought in before 1 June 1993,  1 005 tonnes of boneless beef held by the Italian intervention agency and bought in before 1 February 1993,  285 tonnes of boneless beef held by the Danish intervention agency and bought in before 1 September 1993,  8 000 tonnes of boneless beef held by the Irish intervention agency and bought in before 1 June 1993 . 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. Whereas, as specified in Article 5 of Regulation (EEC) No 2539/84, lodging of securities should be required ; Whereas such sales should be made in accordance with Commission Regulations (EEC) No 2539/84, (EEC) No 3002/92 (% as last amended by Regulation (EC) No 1 846/94 f), and (EEC) No 2182/77 (8), as last amended by Regulation (EEC) No 1759/93, subject to certain special (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 197, 30 . 7 . 1994, p. 27. (3 OJ No L 238 , 6 . 9 . 1984, p. 13. (4) OJ No L 161 , 2. 7 . 1993, p. 59. 0 OJ No L 251 , 5 . 10 . 1979, p . 12. (6) OJ No L 301 , 17. 10 . 1992, p . 17. 0 OJ No L 192, 28 . 7 . 1994, p . 18 . (8) OJ No L 251 , 1 . 10 . 1977, p . 60. (9) OJ No L 161 , 29. 6. 1994, p. 14. No L 260/8 Official Journal of the European Communities 8 . 10 . 94 products which they purchase. In this case the agent shall submit the tenders or applications to purchase of the purchasers whom he represents. 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 10 per 100 kilo ­ grams. 2. The security provided for in Article 5 (3) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  ECU 150 per 100 kilograms for bone-in hindquarters,  ECU 100 per 100 kilograms for bone-in forequarters, 3 . The sales shall be conducted in accordance with the provisions of Regulations (EEC) No 2539/84, (EEC) No 3002/92, (EEC) No 2182/77 and this Regulation. 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 19 October 1994. 6. Particulars relating to the quantities and the places where the products are stored may be obtained by inter ­ ested parties at the addresses given in Annex II . 7 . By way of derogation from Article 8 ( 1 ) of Regula ­ tion (EEC) No 2173/79 a tender must be submitted to the intervention agency concerned in a closed envelope, bearing the reference to the Regulation concerned. The closed envelope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 5 . Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, the tender or application to purchase : (a) shall be valid only if presented by a natural or legal person who, for at least 12 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of the abovementioned Regulation,  a precise indication of the establishment or estab ­ lishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the  ECU 140 per 100 kilograms for boneless meat. Article 4 For the purpose of this Regulation, 100 kilograms of bone-in hindquarters equals 64 kilograms of boneless meat after removal of the fillet and the striploin. Article 5 Regulation (EC) No 1491 /94 is hereby repealed. Article 6 This Regulation shall enter into force on 19 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1994. For the Commission Rene STEICHEN Member of the Commission 8 . 10 . 94 Official Journal of the European Communities No L 260/9 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEXI ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ecus per tonne (') Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Prezzi minimi espressi in ecu per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') a) i) Cuartos traseros con hueso  Bagfjerdinger, ikke udbenet  Hinterviertel mit Knochen  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in hindquarters  Quartiers arriÃ ¨re avec os  Quarti posteriori non disossati  Achtervoeten met been  Quartos traseiros com osso Ireland Hindquarters, from : category C, classes U, R and O 100 1 300 b) Cuartos delanteros con hueso  Forfjerdinger, ikke udbenet  Vorderviertel mit Knochen  Ã Ã ¼ÃÃ Ã Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in forequarters  Quartiers avant avec os  Quarti anteriori non disossati  Voorvoeten met been  Quartos dianteiros com osso Danmark Forfjerdinger af : kategori A/C, klasse R og O 20 1 100 c) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã   Boneless beef  Viande dÃ ©sossee Carni senza osso  Vlees zonder been  Carne desossada Ireland Category C : Shins and shanks Plates and flanks Forequarters Briskets Outsides Knuckles Rumps 500 3 000 2 000 1 000 500 500 500 1 500 1 150 1 550 1 500 2 700 2 400 1 900 United Kingdom 500 500 500 1 200 700 200 500 400 500 200 800 1 500 1 950 2 050 3 100 1 900 1 400 1 550 1 450 1 650 1 200 3 050 Category C : Briskets Rumps Thick flanks Topsides Pony Pony parts Foreribs Shins and shanks Clod and sticking Thin flanks Silversides Categoria A : Scamone Fesa esterne Fesa interna Noce Italia 250 250 350 150 4 1 2 000 2 500 2 600 2 100 1 750 1 500 Collo sottospalla Geretto pesce No L 260/10 8 . 10 . 94Official Journal of the European Communities Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ecus per tonne (') Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Prezzi minimi espressi in ecu per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') Danmark  Kategori A /C : 0vrigt kod af forfjerding 201 1 900 Skank og muskel 62 1 600 YderlÃ ¥r med lÃ ¥rtunge 22 2 750 (') Estos precios se entenderÃ n con arreglo a lo dispuesto en el apartado 1 del articulo 17 del Reglamento (CEE) n ° 2173/79. (') Disse priser gÃ ¦lder i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (E0F) nr. 2173/79. (') Diese Preise gelten gemÃ ¤Ã  Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (') Oi TI |ie; Ã ±Ã ½Ã Ã ­Ã  «pap|i6 £ovxai Ã Ã ½Ã ¼Ã Ã Ã ½Ã ± |Ã ¼Ã µ TI; 8iatd|ei? too Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿? 1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã (EOK.) api9. 2173/79. (') These prices shall apply in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . (') Ces prix s'entendent conformÃ ©ment aux dispositions de 1'article 17 paragraphe 1 du rÃ ¨glement (CEE) n ° 2173/79. (') II prezzo si intende in conformitÃ del disposto dell'articolo 17, paragrafo 1 del regolamento (CEE) n. 2173/79. (') Deze prijzen gelden overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79. (') Estes preÃ §os aplicam-se conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . 8 . 10 . 94 Official Journal of the European Communities No L 260/ 11 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel . (01)678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 6616263, (01 ) 6785214 and (01 ) 6620198 DANMARK : EF-Direktoratet Nyropsgade 26 DK-1602 Kebenhavn K Tlf. (33)92 70 00, telex 15137 EFDIR DK, telefax (33)92 69 48 ITALIA : Ente per gli interventi nel mercato agricolo (EIMA) Via Palestra 81 1-00185 Roma Tel . 49 49 91 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302, telefax (0734) 56 67 50